Exhibit 10.5

Standard Form (PPI, April 2, 2010)

 

 

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

 

 

Manufacturing Services Agreement

November 15, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

Table of Contents

 

ARTICLE 1

1

 

 

INTERPRETATION

1

 

 

1.1

Definitions

1

1.2

Currency

5

1.3

Sections And Headings

5

1.4

Singular Terms

5

1.5

Schedules

6

 

 

 

ARTICLE 2

7

 

 

PATHEON'S MANUFACTURING SERVICES

7

 

 

2.1

Manufacturing Services

7

2.2

Active Material Yield

8

 

 

 

ARTICLE 3

10

 

 

CLIENT'S OBLIGATIONS

10

 

 

3.1

Payment

10

3.2

Active Materials

10

 

 

 

ARTICLE 4

11

 

 

CONVERSION FEES AND COMPONENT COSTS

11

 

 

4.1

First Year Pricing

11

4.2

Price Adjustments — Subsequent Years' Pricing

11

4.3

Price Adjustments Current Year Pricing

12

4.4

Adjustments Due To Technical Changes

13

4.5

Multi-Country Packaging Requirements.

13

 

 

 

ARTICLE 5

13

 

 

ORDERS, SHIPMENT, INVOICING, PAYMENT

13

 

 

5.1

Orders And Forecasts.

13

5.2

Reliance By Patheon

14

5.3

Minimum Orders

15

5.4

Shipments

15

5.5

On Time Delivery..

15

5.6

Invoices And Payment

16

 

 

 

ARTICLE 6

16

 

 

PRODUCT CLAIMS AND RECALLS

16

 

 

6.1

Product Claims.

16

6.2

Product Recalls And Returns

17

6.3

Patheon's Responsibility For Defective And Recalled Products.

18

- i -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

6.4

Disposition Of Defective Or Recalled Products

19

6.5

Healthcare Provider Or Patient Questions And Complaints

19

6.6

[…***…]

19

 

 

 

ARTICLE 7

19

 

 

CO-OPERATION

19

 

 

7.1

[…***…] Review

19

7.2

Governmental Agencies.

19

7.3

Records And Accounting By Patheon.

20

7.4

Inspection

20

7.5

Access.

20

7.6

Notification Of Regulatory Inspections.

20

7.7

Reports

20

7.8

FDA Filings

21

 

 

 

ARTICLE 8

22

 

 

TERM AND TERMINATION

22

 

 

8.1

Initial Term.

22

8.2

Termination For Cause

22

8.3

Product Discontinuation.

22

8.4

Obligations On Termination.

23

 

 

 

ARTICLE 9

24

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

24

 

 

9.1

Authority

24

9.2

Client Warranties

24

9.3

Patheon Warranties

25

9.4

Debarred Persons.

25

9.5

Permits

25

9.6

No Warranty.

25

 

 

 

ARTICLE 10

26

 

 

REMEDIES AND INDEMNITIES

26

 

 

10.1

Consequential Damages.

26

10.2

Limitation Of Liability.

26

10.3

Patheon

26

10.4

Client

26

10.5

Reasonable Allocation Of Risk.

27

 

 

 

ARTICLE 11

27

 

 

CONFIDENTIALITY

27

 

 

11.1

Confidentiality.

27

 

***Confidential Treatment Requested

 

 



- ii -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

ARTICLE 12

27

 

 

DISPUTE RESOLUTION

27

 

 

12.1

Commercial Disputes.

27

12.2

Technical Dispute Resolution

28

 

 

 

ARTICLE 13

28

 

 

MISCELLANEOUS

28

 

 

13.1

Inventions.

28

13.2

Intellectual Property

29

13.3

Insurance

29

13.4

Independent Contractors

29

13.5

No Waiver.

29

13.6

Assignment

29

13.7

Force Majeure.

30

13.8

Additional Product.

30

13.9

Notices.

30

13.10

Severability

31

13.11

Entire Agreement

31

13.12

Other Terms.

32

13.13

No Third Party Benefit Or Right.

32

13.14

Execution In Counterparts

32

13.15

Use Of Client Name

32

13.16

Governing Law.

32

 

 

- iii -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

MANUFACTURING SERVICES AGREEMENT

THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of
November 15, 2010 (the “Effective Date”)

BETWEEN:

PATHEON PHARMACEUTICALS INC.,

a corporation existing under the laws of the State of Delaware

(“Patheon”),

- and -

RAPTOR THERAPEUTICS, INC.,

a corporation existing under the laws of the State of Delaware

(“Client”)

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

Interpretation

1.1

Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed on Schedule D;

“Active Materials Credit Value” means the value of the Active Materials for
certain purposes of this Agreement, as set forth on Schedule D;

“Actual Annual Yield” or “AAY” has the meaning specified in Section 2.2(a);

“Affiliate” means

 

(a)

a business entity which owns, directly or indirectly, a controlling interest in
a party to this Agreement, by stock ownership or otherwise; or

 

(b)

a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

(c)

a business entity. the controlling interest of which is directly or indirectly
common to the majority ownership of a party to this Agreement;

- 1 -

--------------------------------------------------------------------------------

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation.

“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);

“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

“Annual Volume” means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;

“Applicable Laws” means (i) for Patheon, all the Laws of State of Ohio and all
other state and federal laws applicable to the manufacture of the Products; and
(ii) for Client and the Products. the Laws of all jurisdictions where the
Products are manufactured, distributed, and marketed as these are agreed and
understood by the parties in this Agreement;

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

[…***…];

“Breach Notice” will have the meaning specified in Section 8.2(a);

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the State of Ohio or the State of California;

“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States' Code of Federal Regulations together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time;

“Client Intellectual Property” means Intellectual Property generated or derived
by Client before entering into this Agreement, or by Patheon while performing
any Manufacturing Services or otherwise generated or derived by Patheon in its
business which Intellectual Property is specific to, or dependent upon, Client's
Active Material or Product;

“Client Property” will have the meaning specified in Section 8.4(f);

“CMC” has the meaning specified in Section 7.8(c);

“Components” means, collectively, all packaging components, raw materials, and
ingredients (including labels, product inserts and other labelling for the
Products),



***Confidential Treatment Requested

- 2 -

--------------------------------------------------------------------------------

required to manufacture the Products in accordance with the Specifications,
other than the Active Materials;

“Confidentiality Agreement” means the agreement about the non-disclosure of
confidential information between Patheon and Client (formerly know as Bennu
Pharmaceuticals, Inc.) […***…];

“Deficiency” has the meaning specified in Section 7.8(d);

“Deficiency Notice” has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(e);

[“Equipment” will have the meaning ascribed to it in {the Capital Equipment
Agreement related to this MSA if any}]

“FDA” means the United States Food and Drug Administration;

“Firm Orders” has the meaning specified in Section 5.1(c);

“First Firm Order” has the meaning specified in Section 5.1(b);

“Force Majeure” will have the meaning specified in Section 13.7;

“Initial Manufacturing Month” has the meaning specified in Section 5.1(b);

“Initial Manufacturing Period” has the meaning specified in Section 5.1(b);

“Initial Term” has the meaning specified in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae: trade-marks, trade-mark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;

“Invention” means information about any innovation, improvement, development,
discovery, computer program, device. trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;

“Late Delivery” has the meaning specified in Section 5.5:

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

***Confidential Treatment Requested

- 3 -

--------------------------------------------------------------------------------

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, set forth in this
Agreement, required to manufacture Product or Products from Active Materials and
Components;

“Manufacturing Site” means the facility owned and operated by Patheon that is
located at 2110 East Galbraith Road, Cincinnati, OH 45237-1625;

“Materials” means all Components, […***…], and other materials used to
manufacture the Product other than Active Materials;

[…***…];

“Minimum Run Quantity” means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule B;

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, Intellectual Property
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business which Intellectual Property is
not specific to, or dependent upon. Client's Active Material or Product
including, without limitation, Inventions and Intellectual Property which may
apply to manufacturing processes or the formulation or development of drug
products, drug product dosage forms or drug delivery systems unrelated to the
specific requirements of the Product(s);

“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components.
certain cost items as set forth in Schedule B, and annual stability testing
costs as set forth in Schedule C.

“Product(s)” means the product(s) listed on Schedule A;

“Quality Agreement” means the agreement (the form of which is set forth in
Schedule F) between the parties setting out the quality assurance standards for
the Manufacturing Services to be performed by Patheon for Client;

“Recall” has the meaning specified in Section 6.2(a);

“Regulatory Authority” means the FDA and any other foreign regulatory agencies
competent to grant marketing approvals for pharmaceutical products including the
Products in the Territory;

“RFID” means Radio Frequency Identification Devices which (at present or in the
future) may be affixed to Products or Materials to assist in inventory control,
tracking, and identification;

“Remediation Period” has the meaning specified in Section 8.2(a);

“Shortfall” has the meaning specified in Section 2.2(b);

***Confidential Treatment Requested

- 4 -

--------------------------------------------------------------------------------

“Specifications” means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in Schedule A and which
contains documents relating to each Product, including, without limitation:

 

(a)

specifications for Active Materials and Components;

 

(b)

manufacturing specifications, directions, and processes;

 

(c)

storage requirements;

 

(d)

all environmental, health and safety information for each the Product including
material safety data sheets; and

 

(e)

the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Target Yield” has the meaning specified in Section 2 2(a);

“Target Yield Determination Batches” has the meaning specified in Section
2.2(a);

“Technical Dispute” has the meaning specified in Section 12.2;

“Territory” means […***…];

“Third Party Rights” means the Intellectual Property of any third party;

“Year” means in the first year of this Agreement the period from the Effective
Date up to and including December 31 of the same calendar year, and thereafter
will mean a calendar year.

1.2

Currency.

Unless otherwise indicated. all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

1.3

Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms ''this Agreement”, “hereof', “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.

1.4

Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

***Confidential Treatment Requested

- 5 -

--------------------------------------------------------------------------------

1.5

Schedules.

The following Schedules are attached to, incorporated in, and form part of this
Agreement:

 

Schedule A -

Product List and Specifications

 

Schedule B -

Minimum Run Quantity, Annual Volume, and Price

 

Schedule C -

Annual Stability Testing

 

Schedule D -

Active Materials, Active Materials Credit Value, and […***…]

 

Schedule E -

Technical Dispute Resolution

 

Schedule F -

Commercial Quality Agreement

 

Schedule G -

(Reserved)

 

Schedule H -

Quarterly Active Materials Inventory Report

 

Schedule I -

Report of Annual Active Materials inventory Reconciliation and Calculation of
Actual Annual Yield

 

Schedule J -

(Reserved)

 

[Schedule K -

Capital Equipment Agreement]

***Confidential Treatment Requested

- 6 -

--------------------------------------------------------------------------------

ARTICLE 2

PATHEON'S MANUFACTURING SERVICES

2.1Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the fees
specified in Schedules B and C to manufacture Products for Client in accordance
with Specifications and requirements in the Quality Agreement agreed to by the
parties. Unless specifically agreed to by Client, Price for Products will
include costs items. Schedule B sets forth a list of cost items that are
included in the Price for Products. If any cost items are to be excluded from
the Price, Patheon will provide a list of the excluded items to Client in
advance for approval. Client agrees to pay additional fees for the excluded
items approved in advance by Client. Patheon may change the Manufacturing Site
for the Products only with the prior written consent of Client, this consent not
to be unreasonably withheld. If Manufacturing Services have not started within
[…***…] of the date of execution of this Agreement, Patheon may amend the fees
set out in Schedules B and C. As long as Patheon is in compliance with the terms
and conditions of this Agreement, Client will utilize Patheon to manufacture
[…***…].

 

(a)

Conversion of Active Materials and Components. Patheon will convert Active
Materials and Components into Products.

 

(b)

Quality Control and Quality Assurance. Patheon will perform the quality control
and quality assurance testing specified in the Quality Agreement. Batch review
and release to Client will be the responsibility of Patheon's quality assurance
group. Patheon will perform its batch review and release responsibilities in
accordance with Patheon's standard operating procedures. Each time Patheon ships
Products to Client, it will give Client a certificate of analysis and
certificate of compliance including a statement that the batch has been
manufactured and tested in accordance with Specifications and cGMPs. Client will
have sole responsibility for the release of Products to the market. The form and
style of batch documents, including, but not limited to, batch production
records, lot packaging records, equipment set up control, operating parameters,
and data printouts, raw material data, and laboratory notebooks are the
exclusive property of Patheon. Specific Product related information contained in
those batch documents is Client property.

 

(c)

Components. Patheon will purchase and test all Components (with the exception of
those that are supplied by Client) at Patheon's expense and as required by the
Specifications.

 

(d)

Stability Testing. Patheon will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C. Patheon will not make
any changes to these testing protocols without prior written approval from
Client. If a confirmed stability test failure occurs. Patheon will notify Client
within one Business Day, after which Patheon and Client will jointly determine
the proceedings and methods to be undertaken to investigate the cause of the
failure, including which party will bear the cost of the investigation. Patheon
will not be liable for these costs unless it has failed to perform the
Manufacturing


***Confidential Treatment Requested

- 7 -

--------------------------------------------------------------------------------

 

Services in accordance with the Specifications, cGMPs, and Applicable Laws.
Patheon will give Client all stability test data and results at Client's
request.

 

(e)

Packaging. Patheon will package the Products as set out in the Specifications.
Client will be responsible for the cost of artwork development. Patheon will
determine and imprint the batch numbers and expiration dates for each Product
shipped. The batch numbers and expiration dates will be affixed on the Products
and on the shipping carton of each Product as outlined in the Specifications and
as required by cGMPs. Client may, in its sole discretion, make changes to
labels, product inserts, and other packaging for the Products. Client will be
responsible for the cost of labelling obsolescence when changes occur, as
contemplated in Section 4.4. Patheon's name will not appear on the label or
anywhere else on the Products unless: (i) required by any Laws; or (ii) Patheon
consents in writing to the use of its name.

 

(f)

Active Materials and Client Supplied Components Importing. At least […***…]
before the scheduled production date, Client will deliver the Active Materials
to the Manufacturing Site […***…] sufficient for Patheon to manufacture the
desired quantities of Product and to ship Product on the Delivery Date. If the
Active Materials are not received […***…] before the scheduled production date,
the Firm Order may not be cancelled but Patheon may delay the shipment of
Product by the same number of days as the delay in receipt of the Active
Materials. There will be no penalty to Client under these circumstances. But if
Patheon is unable to manufacture Product to meet this new shipment date due to
prior third party production commitments, Patheon may delay the shipment until a
later date as agreed to by the parties. All shipments of Active Material will be
accompanied by certificate(s) of analysis from the Active Material manufacturer
and the Client, confirming the identity and purity of the Active Materials and
its compliance with the Active Material specifications.

 

(g)

[…***…]

 

(h)

Product Rejection for Finished Product Specification Failure. Internal process
specifications will be defined and mutually agreed upon. If Patheon manufactures
Product in accordance with the agreed upon process specifications and a batch or
portion of batch of Product does not meet a Finished Product Specification,
[…***…]. If Client previously paid for the non-conforming Product, Patheon will
promptly, at Clients election, either: (i) refund the labor and overhead costs
associated with such non-conforming Product; or (ii) offset such costs against
other amounts due to Patheon hereunder.

2.2

Active Material Yield.

 

(a)

Reporting. Patheon will give Client a […***…] inventory report of the Active
Materials held by Patheon using the inventory report form set out in Schedule H,
which will contain the following information for the quarter:

***Confidential Treatment Requested

- 8 -

--------------------------------------------------------------------------------

Quantity Received: The total quantity of Active Materials that complies with the
Specifications and is received at the Manufacturing Site during the applicable
period.

Quantity Dispensed: The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications held at the beginning of the applicable
period, less the inventory of Active Materials that complies with the
Specifications held at the end of the period. The Quantity Dispensed will only
include Active Materials received and dispensed in commercial manufacturing of
Products and, for certainty, will not include any (i) Active Materials that must
be retained by Patheon as samples, (ii) Active Materials contained in Product
that must be retained as samples, (iii) Active Materials used in testing (if
applicable), and (iv) Active Materials received or dispensed in technical
transfer activities or development activities during the applicable period,
including without limitation, any regulatory, stability, validation or test
batches manufactured during the applicable period.

Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.1 or 6_2), delivered by Patheon,
and not rejected, recalled or returned in accordance with Section 6.1 or 6.2
because of Patheon's failure to perform the Manufacturing Services in accordance
with Specifications, cGMPs, and Applicable Laws.

Within […***…] after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Schedule I including the calculation of the “Actual Annual Yield” or “AAY”
for the Product at the Manufacturing Site during the Year AAY is the percentage
of the Quantity Dispensed that was converted to Products and is calculated as
follows:

Quantity Converted during the Year   x100%

Quantity Dispensed during the Year

After Patheon has produced a minimum of […***…] successful commercial production
batches of Product or has produced commercial production batches for at least
[…***…] at the Manufacturing Site (collectively, the “Target Yield Determination
Batches”), the Parties will mutually agree on the target yield for the Product
at the Manufacturing Site (each, a “Target Yield”); The Target Yield will be
revised […***…] to reflect the actual manufacturing experience as agreed to by
the parties.

 

(b)

Shortfall Calculation. If the Actual Annual Yield falls more than […***…] below
the respective Target Yield in a […***…], then the shortfall for the […***…]
(the “Shortfall”) will be calculated as follows.

[…***…]

***Confidential Treatment Requested

- 9 -

--------------------------------------------------------------------------------

 

(c)

Credit for Shortfall. If there is a Shortfall for a Product in a Year, then
Patheon will credit Client's account for the amount of the Shortfall not later
than […***…] after the end of the Year

Each credit under this Section 2.2(c) will be summarized on the reconciliation
report form set forth in Schedule I. Upon expiration or termination of this
Agreement, any remaining credit owing under this Section 2.2 will be paid to
Client. The Annual Shortfall, if any, will be disclosed by Patheon on the
reconciliation report form.

 

(d)

[…***…]

 

(e)

No Material Breach. It will not be a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield.

ARTICLE 3

CLIENT'S OBLIGATIONS

3.1

Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C. These prices may be subject to
adjustment under other parts of this Agreement. […***…] Notwithstanding anything
to the contrary, Patheon will not purchase nor will Client be obligated to
reimburse Patheon for any cost items not included in Schedule B, […***…],
without the prior written approval of Client.

3.2

Active Materials.

Client will […***…], deliver the Active Materials to Patheon (in accordance with
Section 2.1(f)) sufficient for Patheon to manufacture the desired quantities of
Product and to ship Product on the Delivery Date. If applicable, Patheon and the
Client will reasonably cooperate to permit the import of the Active Materials
into the United States. Client's obligation will include obtaining the proper
release of the Active Materials from U.S. Customs and the FDA. Client or
Client's designated broker will be the “Importer of Record” for Active Materials
imported into the United States. The Active Materials will be held by Patheon on
behalf of Client as set forth in this Agreement. Title to the Active Materials
will at all times remain the property of Client. Any Active Materials received
by Patheon will only be used by Patheon to perform the Manufacturing Services.

***Confidential Treatment Requested

- 10 -

--------------------------------------------------------------------------------

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

4.1

First Year Pricing.

The […***…] Price and annual stability Price for the Products for the first Year
are listed in Schedules B and C and are subject to the adjustments set forth in
Sections 4.2 and 4.3.

4.2

Price Adjustments — Subsequent Years' Pricing.

[…***…], Patheon may adjust the Price effective […***…] as follows:

 

(a)

Manufacturing Costs. Patheon may adjust the Price […***…]. On or about […***…],
Patheon will give Client a statement setting forth the […***…] in calculating
the Price […***…] provided that no Prices may be increased until at least
[…***…] after completion of all validation and test batches of the Products.

 

(b)

Component Costs. If Patheon incurs an increase in Component costs […***…], it
may increase the Price for the next […***…] to pass through the additional
Component costs. On or about […***…], Patheon will give Client information about
the increase in Component costs which will be applied to the calculation of the
Price for the next Year to demonstrate that the Price increase is justified.
Patheon will not be required to give information to Client that is subject to
obligations of confidentiality between Patheon and its suppliers, provided that
Patheon demonstrates using non-confidential means that the Price increase is
justified.

 

(c)

[…***…]

***Confidential Treatment Requested

- 11 -

--------------------------------------------------------------------------------

[…***…]

 

(d)

[…***…]

[…***…]

4.3

Price Adjustments — Current Year Pricing

During any Year of this Agreement, the Prices set out in Schedule B will be
adjusted as follows:

Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon's cost of Components being materially greater than normal
forecasted increases, then Patheon will be entitled to an adjustment to the
Price for any affected Product to compensate it for the increased Component
costs. Changes materially greater than normal forecasted increases will have
occurred if: […***…]. If Component costs have been previously adjusted to
reflect an increase in the cost of one or more Components, the adjustments set
out in (i) and (ii) above will operate based on the last cost adjustment for the
Components. Notwithstanding the foregoing, no Prices may be increased until
[…***…].

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B and budgetary pricing information, adjusted Component costs
or other documents reasonably sufficient to demonstrate that a Price adjustment
is justified. Patheon will have no obligation to deliver any supporting
documents that are subject to obligations of confidentiality between Patheon and
its suppliers. The revised Price will be effective for any Product delivered on
or after the […***…] following Client's receipt of the revised Schedule B.

***Confidential Treatment Requested

- 12 -

--------------------------------------------------------------------------------

4.4

Adjustments Due to Technical Changes

Amendments to the Specifications or the Quality Agreement requested by Client
will only be implemented following a technical and cost review by Patheon and
are subject to Client and Patheon reaching agreement on Price changes required
because of the amendment. Amendments to the Specifications, the Quality
Agreement, or the Manufacturing Site requested by Patheon will only be
implemented following the written approval of Client, the approval not to be
unreasonably withheld. If Client accepts a proposed Price change, the proposed
change in the Specifications will be implemented. and the Price change will
become effective, only for those orders of Products that are manufactured under
the revised Specifications. […***…] Open purchase orders for Components no
longer required under any revised Specifications that were placed by Patheon
with suppliers in order to fill Firm Orders or under Section 5.2 will be
cancelled where possible and if the orders may not be cancelled without penalty,
will be assigned to and satisfied by Client if the Components cannot be used by
other Patheon customers.

4.5

Multi-Country Packaging Requirements.

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional Component costs and the change
over fees for the Product destined for each new country. The agreed additional
packaging requirements and related packaging costs and change over fees will be
set out in a written amendment to this Agreement.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1

Orders and Forecasts.

 

(a)

Rolling […***…] Forecast. When this Agreement is executed, Client will give
Patheon a non-binding […***…] forecast of the volume of Product that Client
expects to order in the first […***…] of commercial manufacture of the Product.
This forecast will then be updated by Client on or before the […***…] on a
rolling forward basis. Client will update the forecast forthwith if it
determines that the volumes estimated in the most recent forecast have changed
by more than […***…]. The most recent […***…] forecast will prevail.

 

(b)

Firm Orders for Initial Manufacturing […***…]. At least […***…] before the start
of commercial manufacture of the Product, Client will update the rolling
forecast for the first […***…] of manufacture of the Product (the "Initial
Manufacturing Period"). The […***…] of this updated forecast ("Initial
Manufacturing Month") will constitute a firm written order in the form of a
purchase order or otherwise ("First Firm Order") by Client to purchase and,


***Confidential Treatment Requested

- 13 -

--------------------------------------------------------------------------------

 

when accepted by Patheon, for Patheon to manufacture the quantity of the
Product. If manufacturing has not started, Client may cancel any Batches from
the First Firm Order at no cost if notice of cancellation is received by Patheon
[…***…] or more before the scheduled Delivery Date under the First Firm Order.
If manufacturing has not started, Client may cancel any Batches from the First
Firm Order if notice of cancellation is received by Patheon […***…] before the
scheduled Delivery Date under the First Firm Order, […***…]. The parties agree
that this payment will be considered liquidated damages for Patheon's loss of
manufacturing capacity due to the Client's cancellation of manufacturing and
will not be considered a penalty. If the First Firm Order is changed or adjusted
as described above then the initial rolling […***…] forecast will also be
adjusted as necessary.

 

(c)

Firm Orders Thereafter. Before and during the Initial Manufacturing Period, and
on a rolling basis during the term of this Agreement, Client will issue an
updated […***…] forecast on or before […***…]. The first […***…] of this updated
forecast will be a firm order in the form of a purchase order or otherwise
(“Firm Order”) by Client to purchase and, when accepted by Patheon, for Patheon
to manufacture and deliver the agreed quantity of the Products on a date not
less than […***…] from the […***…] immediately following the date that the Firm
Order is submitted. Firm Orders submitted to Patheon will specify Client's
Manufacturing Services purchase order number, quantities by Product type,
monthly delivery schedule, and any other elements necessary to ensure the timely
manufacture and shipment of the Products. The quantities of Products ordered in
those written orders will be firm and binding on Client and may not be reduced
by Client unless otherwise provided in this Agreement.

 

(d)

[…***…] Forecast. On or before the […***…], Client will give Patheon a written
non-binding […***…] forecast, broken down by […***…] for the […***…] of the
forecast, of the volume of each Product Client then anticipates will be required
to be manufactured and delivered to Client during the […***…].

 

(e)

Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within […***…] of its receipt of the Firm Order. The
acknowledgement will include, subject to confirmation from the Client, the
Delivery Date for the Product ordered. The Delivery Date may be amended by
agreement of the Parties or as set forth in Sections 2.1(f) or 5.1(b). Patheon
will accept all Firm Orders submitted by Client up to […***…] of the quantities
specified in the most recent forecast submitted by Client for the applicable
period subject to the availability of Materials and API.

5.2

Reliance by Patheon.

(a)Client understands and acknowledges that Patheon will rely on the Firm Orders
and rolling forecasts submitted under Sections 5.1(a), (b), and (c) in ordering
the Components required to meet the Firm Orders. In addition, Client understands
that to ensure an orderly supply of the Components, Patheon may want to purchase
the Components in sufficient volumes to meet the production requirements for
Products during part or all of the forecasted


***Confidential Treatment Requested

- 14 -

--------------------------------------------------------------------------------

periods referred to in Section 5.1(a) or to meet the production requirements of
any longer period agreed to by Patheon and Client. Accordingly, Client
authorizes Patheon to purchase Components to satisfy the Manufacturing Services
requirements for Products for the first […***…] contemplated in the most recent
forecast given by Client under Section 5.1(a). Patheon may make other purchases
of Components to meet Manufacturing Services requirements for longer periods if
agreed to in writing by the parties The Client will give Patheon written
authorization to order Components for any launch quantities of Product requested
by Client which will be considered a Firm Order when accepted by Patheon. If
Components ordered by Patheon under Firm Orders or this Section 5.2 are not
included in finished Products manufactured for Client, or in any third party
products manufactured by Patheon, […***…] after the forecasted month for which
the purchases have been made (or for a longer period as the parties may agree)
or if the Components have expired during the period, then Client will pay to
Patheon its costs therefor (including all costs incurred by Patheon for the
purchase and handling of the Components)But if these Components are used in
Products subsequently manufactured for Client or in third party products
manufactured by Patheon, Client will receive credit for any costs of those
Components previously paid to Patheon by Client.

(b)If Client fails to take possession or arrange for the destruction of
Components within […***…] of purchase or, in the case of finished Product,
within […***…] of manufacture, Client will pay Patheon $[…***…] thereafter for
storing the Components or finished Product. Storage fees for Components or
Product which contain controlled substances or require refrigeration will be
charged at $[…***…]. Storage fees are subject to a […***…] minimum charge
[…***…]. Patheon may ship finished Product held by it longer than […***…] to the
Client at Client's expense on […***…] written notice to the Client.

5.3

Minimum Orders.

Client may only order Manufacturing Services for batches of Products in
multiples of the Minimum Run Quantities as set out in Schedule B.

5.4

Shipments.

Shipments of Products will be made […***…] Patheon's shipping point unless
otherwise mutually agreed. Risk of loss or of damage to Products will remain
with Patheon until […***…]. Patheon will, in accordance with Client's
instructions and as agent for Client, (i) arrange for shipping to be paid by
Client and (ii) at Client's risk and expense, obtain any export licence or other
official authorization necessary to export the Products. Client will arrange for
insurance and will select the freight carrier used by Patheon to ship Products
and may monitor Patheon's shipping and freight practices as they pertain to this
Agreement. Products will be transported in accordance with the Specifications.

5.5

On Time Delivery.

(a)

Patheon and the Client understand that there may be uncertainties and necessary
adjustments in production schedules during the initial Manufacturing Period. The
parties agree that they will work together closely to expedite deliveries and
manage the scheduling of the initial Product launch.

***Confidential Treatment Requested

- 15 -

--------------------------------------------------------------------------------

(b)

If after the Initial Manufacturing Period, Patheon is unable to deliver the
quantity of Product ordered under a Firm Order on the Delivery Date due to an
act or omission by Patheon (a “Late Delivery”), Client will receive a credit
from Patheon for the Late Delivery that will be applied against the purchase
price under the next Firm Order The credit will be […***…].

(c)

A Late Delivery will not be a material breach of this Agreement by Patheon for
the purposes of Section 8.2 unless the Products are delivered more than […***…]
after the Delivery Date.

(d)

For clarity, a Late Delivery will not include any delay in shipment of Product
caused by events outside of Patheon's reasonable control, such as […***…].

(e)

Patheon will not ship Products to Client or its agents in advance of a scheduled
delivery date, without Client's prior approval.

(f)

No shipment will be deemed complete until all ordered Product SKUs have been
delivered in accordance with Client's instructions and a certificate of
compliance has been issued by Patheon Partial shipment must be authorized by
Client.

5.6

Invoices and Payment.

Invoices will be sent by fax or email to the fax number or email address given
by Client to Patheon in writing. Invoices will be sent when the Product is
manufactured and released by Patheon to the Client. Patheon will also submit to
Client, with each shipment of Products, a duplicate copy of the invoice covering
the shipment. Patheon will also give Client an invoice covering any Inventory or
Components which are to be purchased by Client under Section 5.2 of this
Agreement Each invoice will, to the extent applicable, identify Client's
Manufacturing Services purchase order number, Product numbers, names and
quantities, unit price, freight charges, and the total amount to be paid by
Client. Client will pay all undisputed invoices for accepted Products within
[…***…] of the date thereof. No payment or other obligations of Client will
accrue on partial or incomplete shipments. Interest on past due accounts will
accrue at […***…]. The Late Delivery credits set forth in this Section 5 are
only available to Client if all outstanding undisputed invoices have been paid
in full or are within […***…] outstanding from the invoice date when the Late
Delivery arose.

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

6.1

Product Claims.

(a)Product Claims. Client has the right to reject any portion of any shipment of
Products that deviates from the Specifications, cGMPs, or Applicable Laws
without invalidating any remainder of the shipment. Client will inspect the
Products manufactured by Patheon upon receipt and will give Patheon written
notice (a "Deficiency Notice") of all claims for Products that deviate from the
Specifications, cGMPs, or Applicable Laws within […***…] after Clients


***Confidential Treatment Requested

- 16 -

--------------------------------------------------------------------------------

receipt thereof (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, within […***…] after discovery by Client,
[…***…]). Should Client fail to give Patheon the Deficiency Notice within the
applicable […***…], then the delivery will be deemed to have been accepted by
Client on the […***…] after delivery or discovery, as applicable. Except as set
out in Section 6.3, Patheon will have no liability for any deviations for which
it has not received notice within the applicable […***…] period.

(b)Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
will have […***…] to advise Client by notice in writing that it disagrees with
the contents of the Deficiency Notice. If Client and Patheon fail to agree
within […***…] after Patheon's notice to Client as to whether any Products
identified in the Deficiency Notice deviate from the Specifications, cGMPs, or
Applicable Laws, then the parties will mutually select an independent laboratory
to evaluate if the Products deviate from the Specifications, cGMPs, or
Applicable Laws. This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, Client may reject those Products in the manner contemplated
in this Section 6.1 and Patheon will be responsible for the cost of the
evaluation. If the evaluation does not so certify for any of the Products, then
Client will be deemed to have accepted delivery of the Products on the […***…]
after delivery (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, on the […***…] after discovery thereof by
Client, but not after the expiration date of the Product) and Client will be
responsible for the cost of the evaluation.

(c)Shortages. Claims for shortages in the amount of Products shipped by Patheon
will be dealt with by reasonable agreement of the parties.

6.2

Product Recalls and Returns.

(a)Records and Notice. Patheon and Client will each maintain records necessary
to permit a Recall of any Products delivered to Client or customers of Client.
Each party will promptly notify the other of any information which might affect
the marketability, safety or effectiveness of the Products or which might result
in the Recall or seizure of the Products. Upon receiving this notice or upon
this discovery, each party will stop making any further shipments of any
Products in its possession or control until a decision has been made whether a
Recall or some other corrective action is necessary. The decision to initiate a
Recall or to take some other corrective action, if any, will be made and
implemented by Client. “Recall” will mean any action (i) by Client to recover
title to or possession of quantities of the Products sold or shipped to third
parties (including, without limitation, the voluntary withdrawal of Products
from the market); or (ii) by any regulatory authorities to detain or destroy any
of the Products. Recall will also include any action by either Party to refrain
from selling or shipping quantities of the Products to third parties which would
have been subject to a Recall if sold or shipped.

(b)Recalls. If (i) any governmental or regulatory authority issues a directive,
order or, following the issuance of a safety warning or alert about a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) Client determines that any Product should
be Recalled or that a “Dear Doctor” letter is required relating the restrictions
on the use of any Product, Patheon will co-operate as reasonably required by
Client, having regard to all applicable laws and regulations.

***Confidential Treatment Requested

- 17 -

--------------------------------------------------------------------------------

(c)Product Returns. Client will have the responsibility for handling customer
returns of the Products. Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

6.3

Patheon's Responsibility for Defective and Recalled Products.

(a)Defective Product. If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon's failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws. Patheon will credit Client’s account for Patheon's invoice
price for the defective Products. If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the amount paid against
other amounts due to Patheon hereunder; or (iii) replace the Products with
conforming Products without Client being liable for payment therefor under
Section 3.1, contingent upon the receipt from Client of all Active Materials
required for the manufacture of the replacement Products. For greater certainty,
Patheon's responsibility for any loss of Active Materials in defective Product
will be captured and calculated in the Active Materials Yield under Section 2.2.

(b)Recalled Product. If a Recall or return results from, or arises out of, a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, or Applicable Laws, Patheon will be responsible for the
documented out-of-pocket expenses of the Recall or return and will use its
commercially reasonable efforts to replace the Recalled or returned Products
with new Products as soon as possible, contingent upon the receipt from Client
of all Active Materials required for the manufacture of the replacement
Products. For greater certainty, Patheon's responsibility for any loss of Active
Materials in Recalled Product will be captured and calculated in the Active
Materials Yield under Section 2.2. If Patheon is unable to replace the Recalled
or returned Products (except where this inability results from a failure to
receive the required Active Materials), then Client may request Patheon to
reimburse Client for the price that Client paid to Patheon for Manufacturing
Services for the affected Products. In all other circumstances, Recalls,
returns, or other corrective actions will be made at Client's cost and expense.

(c)Except as set forth in Sections 6.3(a) and (b) above, Patheon will not be
liable to Client nor have any responsibility to Client for any deficiencies in,
or other liabilities associated with, any Product manufactured by it,
(collectively, “Product Claims”). For greater certainty, Patheon will have no
obligation for any Product Claims to the extent the Product Claim […***…].

***Confidential Treatment Requested

- 18 -

--------------------------------------------------------------------------------

6.4

Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon's prior written authorization to do so. Alternatively, Patheon may
instruct Client to return the Products to Patheon. Patheon will bear the cost of
disposition for any damaged, defective, returned or Recalled Products for which
it bears responsibility under Section 6.3. […***…]

6.5

Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers Questions or complaints received by Patheon from
Clients customer's, healthcare providers or patients will be promptly referred
to Client. Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints. This assistance
will include follow-up investigations. including testing. In addition, Patheon
will give Client all mutually agreed upon information that will enable Client to
respond properly to questions or complaints about the Products as set forth in
the Quality Agreement. Unless it is determined that the cause of the complaint
resulted from a failure by Patheon to perform the Manufacturing Services in
accordance with the Specifications, cGMPs, and Applicable Laws, all costs
incurred under this Section 6.5 will be borne by Client.

6.6

[…***…]

[…***…]

ARTICLE 7

CO-OPERATION

7.1

[…***…] Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers will meet not less than […***…] to review the
current status of the business relationship and manage any issues that have
arisen.

7.2

Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
regulatory approval for the Products, regarding the Products if, in the opinion
of that party's counsel, the communication is necessary to comply with the terms
of this Agreement or the requirements of any law, governmental order or
regulation. Unless, in the reasonable opinion of its counsel, there is a legal
prohibition against doing so, a party will permit the other party to accompany
and take part in any communications with the agency, and to receive copies of
all communications from the agency.

***Confidential Treatment Requested

- 19 -

--------------------------------------------------------------------------------

7.3

Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar investigations.
Copies of the records and samples will be retained for a period of one year
following the date of Product expiry, or longer if required by law or the
Quality Agreement, at which time Client will be contacted concerning the
delivery and destruction of the documents and/or samples of Products. Client is
responsible for retaining samples of the Products necessary to comply with the
legal/regulatory requirements applicable to Client.

7.4

Inspection.

Client may inspect Patheon reports and records relating to this Agreement during
normal business hours and with reasonable advance notice. but a Patheon
representative must be present during the inspection.

7.5

Access.

Patheon will give Client reasonable access at mutually agreeable times to the
areas of the Manufacturing Site in which the Products are manufactured, stored,
handled, or shipped to permit Client to verify that the Manufacturing Services
are being performed in accordance with the Specifications, cGMPs, and Applicable
Laws. But, with the exception of “for-cause” audits, Client will be limited each
Year to […***…], lasting no more than […***…], and involving no more than
[…***…] auditors. Client may request additional cGMP-type audits, additional
audit days, or the participation of additional auditors subject to payment to
Patheon of a fee of […***…]. The right of access set forth in this Section 7.5
will not include a right to access or inspect Patheon's financial records.

7.6

Notification of Regulatory Inspections.

Patheon will notify Client within one Business Day of any inspections by any
governmental agency specifically involving the Products. Patheon will also
notify Client of receipt of any form 483's or warning letters or any other
significant regulatory action which Patheon's quality assurance group determines
could impact the regulatory status of the Products.

7.7

Reports.

Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA. At the Client's
request, Patheon will provide a copy of the Annual Product Review Report to the
Client at no additional cost. Any additional report requested by Client beyond
the scope of cGMPs and customary FDA requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.

***Confidential Treatment Requested

- 20 -

--------------------------------------------------------------------------------

7.8

FDA Filings.

(a)Regulatory Authority. Client will have the sole responsibility for filing all
documents with all Regulatory Authorities and taking any other actions that may
be required for the receipt and/or maintenance of Regulatory Authority approval
for the commercial manufacture of the Products. Patheon will assist Client, to
the extent consistent with Patheon's obligations under this Agreement, to obtain
Regulatory Authority approval for the commercial manufacture of all Products as
quickly as reasonably possible.

(b)Verification of Data. At least […***…] prior to filing any documents with any
Regulatory Authority that incorporate data generated by Patheon, Client will
give Patheon a copy of the documents incorporating this data to give Patheon the
opportunity to verify the accuracy and regulatory validity of those documents as
they relate to Patheon generated data

(c)Verification of CMC. At least […***…] prior to filing with any Regulatory
Authority any documentation which is or is equivalent to the FDA's Chemistry and
Manufacturing Controls (“CMC”) related to any Marketing Authorization, such as a
New Drug Application or Abbreviated New Drug Application, Client will give
Patheon a copy of the CMC as well as all supporting documents which have been
relied upon to prepare the CMC This disclosure will permit Patheon to verify
that the CMC accurately describes the work that Patheon has performed and the
manufacturing processes that Patheon will perform under this Agreement. Client
will give Patheon copies of all FDA filings at the time of submission which
contain CMC information regarding the Product

(d)Deficiencies. lf, in Patheon's sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and (c)
above is inaccurate or deficient in any manner whatsoever (the “Deficiencies”),
Patheon will notify Client in writing of the Deficiencies. The parties will work
together to have the Deficiencies resolved prior to any pre-approval inspection.

(e)Client Responsibility. For clarity, the parties agree that in reviewing the
documents referred to in clause (b) above, Patheon's role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon. Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a regulatory authority. The Client is solely responsibility for the preparation
and filing of the application for approval by the regulatory authorities and any
relevant costs will be borne by the Client.

(f)Inspection by Regulatory Authorities. If Client does not give Patheon the
documents requested under clause (b) above within the time specified and if
Patheon reasonably believes that Patheon's standing with a regulatory authority
may be jeopardized, Patheon may, in its sole discretion. delay or postpone any
inspection by the regulatory authority until Patheon has reviewed the requested
documents and is satisfied with their contents.

***Confidential Treatment Requested

- 21 -

--------------------------------------------------------------------------------

ARTICLE 8

TERM AND TERMINATION

8.1

Initial Term

This Agreement will become effective as of the Effective Date and will continue
until December 31, 2017 (the “Initial Term”), unless terminated earlier by one
of the parties in accordance herewith This Agreement will automatically continue
after the Initial Term for successive terms of two years each unless either
party gives written notice to the other party of its intention to terminate this
Agreement at least 18 months prior to the end of the then current term.

8.2

Termination for Cause; Client Termination.

(a)Either party at its sole option may terminate this Agreement upon written
notice where the other party has failed to remedy a material breach of any of
its representations, warranties, or other obligations under this Agreement
within […***…] following receipt of a written notice (the “Remediation Period”)
of the breach that expressly states that it is a notice under this Section
8.2(a) (a “Breach Notice”).

(b)Either party at its sole option may immediately terminate this Agreement upon
written notice, but without prior advance notice. to the other party if: (i) the
other party is declared insolvent or bankrupt by a court of competent
jurisdiction: (ii) a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other party; or (iii) this Agreement is assigned
by the other party for the benefit of creditors.

(c)Client may terminate this Agreement as to any Product upon […***…] prior
written notice if any Authority takes any action, or raises any objection, that
prevents Client from importing, exporting, purchasing, or selling the Product or
if Client is unable to secure a license for Patheon to manufacture the Product
without infringing third party rights in the Product. But if this occurs, Client
will still fulfill all of its obligations under Section 8.4 below [and under any
Capital Equipment Agreement regarding this Product].

(d)Patheon may terminate this Agreement upon […***…] prior written notice if
Client assigns under Section 13.6 any of its rights under this Agreement to an
assignee that, in the opinion of Patheon acting reasonably, is: (i) not a credit
worthy substitute for Client; or (ii) a competitor of Patheon; or (iii) an
entity with whom Patheon has had prior unsatisfactory business relations.

(e)Client may terminate this Agreement upon […***…] prior written notice to
Patheon if Client enters into a strategic arrangement with a third party that
does not compete with Patheon by principally providing contract manufacturing
services to third parties, and if the written notice of termination to Patheon
is made within […***…] after the Effective Date of this Agreement.

8.3

Product Discontinuation.

Client may terminate this agreement with at least […***…] advance notice to
Patheon if it intends to no longer order Manufacturing Services for a Product
due to (i) Client's


***Confidential Treatment Requested

- 22 -

--------------------------------------------------------------------------------

termination of sales of the Product in the Territory, or (ii) termination of
clinical trials for the Product.

8.4

Obligations on Termination.

If this Agreement is completed, expires, or is terminated in whole or in part
for any reason, then:

 

(a)

Client will take delivery of and pay for all undelivered Products that are
manufactured and/or packaged under a Firm Order according to the terms of this
Agreement, at the price in effect at the time the Firm Order was placed;

 

(b)

Client will purchase, at Patheon's cost (including all costs incurred by Patheon
for the purchase and handling of the Inventory). the Inventory applicable to the
Products which was purchased, produced or maintained by Patheon in contemplation
of filling Firm Orders;

 

(c)

Client will satisfy the purchase price payable under Patheon's orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders;

 

(d)

Patheon will return to Client all unused Active Materials (with shipping and
related expenses, if any, to be borne by Client); and

 

(e)

Client acknowledges that no competitor of Patheon will be permitted access to
the Manufacturing Site.

 

(f)

Patheon will, at its own expense. remove from Patheon site(s) and deliver to
Client, within […***…], all of Client's Components, Inventory and Materials
(whether current or obsolete), supplies, undelivered Product, chattels,
[E]equipment or other moveable property owned by Client, related to the
Agreement and located at a Patheon site or that is otherwise under Patheon's
care and control (“Client Property”). If Client requests that the Client
Property be stored at Patheon, following the completion, termination, or
expiration of the Agreement Client will pay Patheon […***…] thereafter for
storing the Client Property and will assume any third party storage charges
invoiced to Patheon regarding the Client Property. Patheon will invoice Client
for the storage charges as set forth in Section 5.6 of this Agreement.

Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the parties may have under this
Agreement [or any related Capital Equipment Agreement]. For greater certainty,
termination of this Agreement for any reason will not affect the obligations and
responsibilities of the parties under Articles 10 and 11 and Sections 5.4, 5.6,
8.4, 13.1, 13.2, 13.3, and 13.15, all of which survive any termination.

 

 

***Confidential Treatment Requested

- 23 -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1

Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

9.2

Client Warranties.

Client covenants, represents, and warrants that:

 

(a)

Non-Infringement.

 

(i)

the Specifications for each of the Products are its or its Affiliate's property
and that Client may lawfully disclose the Specifications to Patheon;

 

(ii)

any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Clients or its
Affiliates unencumbered property, (B) may be lawfully used as directed by
Client, and (C) to the knowledge of Client, does not infringe and will not
infringe any Third Party Rights;

 

(iii)

to the knowledge of Client, the performance of the Manufacturing Services by
Patheon for any Product under this Agreement or the use or other disposition of
any Product by Patheon as may be required to perform its obligations under this
Agreement does not and will not infringe any Third Party Rights;

 

(iv)

there are no actions or other legal proceedings, concerning the infringement of
Third Party Rights related to any of the Specifications, or any of the Active
Materials and the Components, or the sale, use, or other disposition of any
Product made in accordance with the Specifications;

 

(b)

Quality and Compliance.

 

(i)

the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;

 

(ii)

on the date of shipment, the API will conform to the specifications for the API
that Client has given to Patheon and that the API will be adequately contained,
packaged, and labelled and will conform to the affirmations of fact on the
container;

 

(iii)

the Products, if labelled and manufactured in accordance with the Specifications
and in compliance with applicable cGMPs and Applicable Laws (i) may be lawfully
sold and distributed in every jurisdiction in which Client markets the Products
after separate approval, and (ii) to the knowledge of Client, will be safe for
human consumption.

- 24 -

--------------------------------------------------------------------------------

9.3

Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

(a)

it will perform the Manufacturing Services in a professional and workmanlike
manner and in accordance with the Specifications, cGMPs, and Applicable Laws,

 

(b)

Patheon and its personnel performing the Manufacturing Services have the
requisite experience, skills, knowledge, and expertise necessary to perform the
Manufacturing Services in a competent manner;

 

(c)

any Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services (i) is Patheon's or its Affiliates unencumbered property, (ii) may be
lawfully used by Patheon, and (iii) to the knowledge of Patheon, does not
infringe and will not infringe any Third Party Rights; and

 

(d)

the Products will be delivered free of all liens and encumbrances

9.4

Debarred Persons.

Patheon represents and warrants that it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b), Patheon represents that it does not
currently have, and covenants that it will not hire. as an officer or an
employee any person who has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the Federal Food, Drug, and Cosmetic Act (United States).

9.5

Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services.

9.6

No Warranty.

NEITHER PATHEON NOR CLIENT MAKE ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
NEITHER PATHEON NOR CLIENT MAKES ANY WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE OR WARRANTY OF MERCHANTABILITY FOR THE PRODUCTS.

 

 

 

- 25 -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

ARTICLE 10

REMEDIES AND INDEMNITIES

10.1

Consequential Damages.

Except for a party's indemnification obligations under this Agreement, or due to
a breach of Article 11, under no circumstances whatsoever will either party be
liable to the other in contract, tort, negligence, breach of statutory duty, or
otherwise for (i) any (direct or indirect) loss of profits, of production, of
anticipated savings, of business, or goodwill or (ii) for any other liability,
damage, costs, or expense of any kind incurred by the other party of an indirect
or consequential nature, regardless of any notice of the possibility of these
damages.

10.2

Limitation of Liability.

(a)Active Materials. Except as expressly set forth in Section 2 2, under no
circumstances will Patheon be responsible for any loss or damage to the Active
Materials. […***…]

(b)[…***…]

10.3

Patheon.

Patheon agrees to defend, indemnify, and hold Client, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and in favour of third parties (other than
Affiliates) resulting from, or relating to […***…].

If a claim occurs, Client will: (a) promptly notify Patheon of the claim; (b)
use commercially reasonable efforts to mitigate the effects of the claim, (c)
reasonably cooperate with Patheon in the defense of the claim: and (d) permit
Patheon to control the defense and settlement of the claim, all at Patheon's
cost and expense.

10.4

Client.

Client agrees to defend, indemnify, and hold Patheon, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and in favour of third parties (other than
Affiliates) resulting from, or relating to any […***…]

***Confidential Treatment Requested

- 26 -

--------------------------------------------------------------------------------

[…***…].

If a claim occurs, Patheon will: (a) promptly notify Client of the claim; (b)
use commercially reasonable efforts to mitigate the effects of the claim; (c)
reasonably cooperate with Client in the defense of the claim; and (d) permit
Client to control the defense and settlement of the claim, all at Client's cost
and expense.

10.5

Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Products. Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Products.

ARTICLE 11

CONFIDENTIALITY

11.1

Confidentiality.

The Confidentiality Agreement will apply to all confidential information
disclosed by the parties under this Agreement. If the Confidentiality Agreement
expires or is terminated prior to the expiration or termination of this
Agreement, the terms of the Confidentiality Agreement will continue to govern
the parties' obligations of confidentiality for any confidential or proprietary
information disclosed by the parties hereunder, for the term of this Agreement,
as though the Confidentiality Agreement remained in full force and effect.

ARTICLE 12

DISPUTE RESOLUTION

12.1

Commercial Disputes.

If any dispute arises out of this Agreement (other than a dispute under Section
6.1(b) or a Technical Dispute, as defined herein), the parties will first try to
resolve it amicably In that regard, any party may send a notice of dispute to
the other, and each party will appoint, within […***…] from receipt of the
notice of dispute, a single representative having full power and authority to
solve the dispute. The representatives will meet as necessary in order to
resolve the dispute. If the representatives fail to resolve the matter within
one month from their appointment, or if a party fails to appoint a
representative within the […***…] period set forth above, the dispute will
immediately be referred to the Chief Operating Officer (or another officer as
he/she may designate) of each party who will meet and discuss as necessary to
try to resolve the dispute amicably. Should the parties fail to reach a
resolution


***Confidential Treatment Requested

- 27 -

--------------------------------------------------------------------------------

under this Section 12.1, the dispute will be referred to a court of competent
jurisdiction in accordance with Section 13.15.

12.2

Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections 6.1(b) or 12.1) between
the parties that is exclusively related to technical aspects of the
manufacturing, packaging, labelling, quality control testing, handling, storage.
or other activities under this Agreement (a “Technical Dispute”), the parties
will make all reasonable efforts to resolve the dispute by amicable
negotiations. In that regard, senior representatives of each party will, as soon
as practicable and in any event no later than […***…] after a written request
from either party to the other, meet in good faith to resolve any Technical
Dispute. If, despite this meeting, the parties are unable to resolve a Technical
Dispute within a reasonable time, and in any event within […***…] of the written
request, the Technical Dispute will, at the request of either party, be referred
for determination to an expert in accordance with Schedule E. If the parties
cannot agree that a dispute is a Technical Dispute, Section 12.1 will prevail.
For greater certainty, the parties agree that the release of the Products for
sale or distribution under the applicable marketing approval for the Products
will not by itself indicate compliance by Patheon with its obligations for the
Manufacturing Services and further that nothing in this Agreement (including
Schedule E) will remove or limit the authority of the relevant qualified person
(as specified by the Quality Agreement) to determine whether the Products are to
be released for sale or distribution.

ARTICLE 13

MISCELLANEOUS

13.1

Inventions.

(a)For the term of this Agreement, Client hereby grants to Patheon a limited,
non-exclusive, paid-up, royalty-free, non-transferable, non-sublicensable
license of Client's Intellectual Property which Patheon must use in order to
perform the Manufacturing Services solely for use by Patheon in performing the
Manufacturing Services.

(b)All Intellectual Property generated or derived by Patheon while performing
the Manufacturing Services, to the extent it is specific to the development,
manufacture, use, and sale of Client's Product that is the subject of the
Manufacturing Services, will be the exclusive property of Client, and Patheon
hereby assigns all of its right, title, and interest in and to such Intellectual
Property to Client.

(c)All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free, sublicensable, transferable license to use the Patheon
Intellectual Property used by Patheon to perform the Manufacturing Services or
otherwise incorporated into the Products to make, use, sell, offer for sale,
import, export, distribute, create derivative works of, and otherwise use the
Product(s) in any manner as contemplated under this Agreement.

(d)Each party will be solely responsible for the costs of filing, prosecution,
and maintenance of patents and patent applications on its own Inventions.




***Confidential Treatment Requested

- 28 -

--------------------------------------------------------------------------------

(e)Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.

13.2

Intellectual Property.

Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Neither
party has, nor will it acquire, any interest in any of the other party's
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.

13.3

Insurance.

Each party will maintain […***…] insurance, including blanket contractual
liability insurance covering the obligations of that party under this Agreement
through the term of this Agreement and for a period of […***…] thereafter. This
insurance will have policy limits of not less than […***…]. If requested each
party will give the other a certificate of insurance evidencing the above and
showing the name of the issuing company, the policy number, the effective date,
the expiration date, and the limits of liability. The insurance certificate will
further provide for a minimum of […***…] written notice to the insured of a
cancellation of, or material change in, the insurance. If a party is unable to
maintain the insurance policies required under this Agreement through no fault
of its own, then the party will forthwith notify the other party in writing and
the parties will in good faith negotiate appropriate amendments to the insurance
provision of this Agreement in order to provide adequate assurances.

13.4

Independent Contractors.

The parties are independent contractors and this Agreement will not be construed
to create between Patheon and Client any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners, or any similar relationship, the existence of which is expressly
denied by the parties.

13.5

No Waiver.

Either party's failure to require the other party to comply with any provision
of this Agreement will not be deemed a waiver of the provision or any other
provision of this Agreement, with the exception of Sections 6.1 and 8.2.

13.6

Assignment.

 

(a)

Patheon may not assign this Agreement or any of its rights or obligations
hereunder without the written consent of Client, this consent not to be
unreasonably withheld. But Patheon may arrange for subcontractors to perform
specific testing services arising under this Agreement without the consent of
Client.

***Confidential Treatment Requested

- 29 -

--------------------------------------------------------------------------------

 

(b)

Subject to Section 8.2(d), Client may assign this Agreement or any of its rights
or obligations hereunder without approval from Patheon. But Client will give
Patheon prior written notice of any assignment, any assignee will covenant in
writing with Patheon to be bound by the terms of this Agreement, and Client will
remain liable hereunder. Any partial assignment will be subject to Patheon's
cost review of the assigned Products and Patheon may terminate this Agreement or
any assigned part thereof, on […***…] written notice to Client and the assignee
if good faith discussions do not lead to agreement on amended Manufacturing
Service fees within a reasonable time.

 

(c)

Despite the foregoing provisions of this Section 13.6, and notwithstanding
Section 8.2(d), either party may assign this Agreement to any of its Affiliates
or to a successor to or purchaser of all or substantially all of its business,
but the assignee must execute an agreement with the non-assigning party whereby
it agrees to be bound hereunder.

13.7

Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by an event beyond that party's
reasonable control, including, but not limited to, strikes or other labor
disturbances, lockouts, riots, quarantines, communicable disease outbreaks,
wars, acts of terrorism, fires, floods, storms, interruption of or delay in
transportation, defective equipment, lack of or inability to obtain fuel, power
or components, or compliance with any order or regulation of any government
entity acting within colour of right (a “Force Majeure Event”) A party claiming
a right to excused performance under this Section 13.7 will immediately notify
the other party in writing of the extent of its inability to perform, which
notice will specify the event beyond its reasonable control that prevents the
performance. Neither party will be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) which would otherwise be due and payable under this Agreement.

13.8

Additional Product.

Additional products may be added to this Agreement and the additional products
will be governed by the general conditions hereof with any special terms
(including, without limitation, price) governed by amendments to Schedules A, B,
and C as applicable.

13.9

Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other party by
personal delivery, by telecopy, facsimile communication, or confirmed receipt
email or by sending the same by first class mail, postage prepaid to the
respective addresses, telecopy or facsimile numbers or electronic mail addresses
set forth below:

 

 

 

***Confidential Treatment Requested

- 30 -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

If to Client:

●

Attention:  ●

Telecopier No.:  ●

Email address:

If to Patheon:

Patheon Pharmaceuticals Inc.

2110 East Galbraith Road

Cincinnati, OH 45237-1625

Attention. Director of Legal Services

Telecopier No 513-948-6927

Email address: [Frank.McCune@patheon.com]

With a copy to:

Patheon Inc.

4721 Emperor Boulevard

Research Triangle Park,

NC 27703

Attention: General Counsel

Telecopier No.: 919-474-2269

Email address: [Doaa.Fathallah@patheon.com]

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this Section
13.9. Notices or written communications made or given by personal delivery,
telecopy, facsimile, or electronic mail will be deemed to have been sufficiently
made or given when sent (receipt acknowledged), or if mailed, five days after
being deposited in the United States, Canada, or European Union mail, postage
prepaid or upon receipt, whichever is sooner.

13.10

Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions hereof, because each provision is
separate, severable, and distinct.

13.11

Entire Agreement.

This Agreement, together with the Quality Agreement and the Confidentiality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties


- 31 -

--------------------------------------------------------------------------------

relating to the subject matter hereof and supersedes all previous written or
oral negotiations, commitments, agreements, transactions, or understandings
concerning the subject matter hereof. Any modification, amendment, or supplement
to this Agreement must be in writing and signed by authorized representatives of
both parties. In case of conflict, the prevailing order of documents will be
this Agreement, the Quality Agreement, and the Confidentiality Agreement.

13.12

Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of Client or Patheon to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both parties.

13.13

No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

13.14

Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original or
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

13.15

Use of Client Name.

Patheon will not make any use of Client's name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably withheld.
Despite this, Client agrees that Patheon may include Client's name and logo in
customer lists or related marketing and promotional material for the purpose of
identifying users of Patheon's Manufacturing Services.

13.16

Governing Law.

This Agreement will be construed and enforced in accordance with the laws of the
State of Ohio and the laws of the United States of America applicable therein
and subject to the exclusive jurisdiction of the courts thereof. The UN
Convention on Contracts for the International Sale of Goods will not apply to
this Agreement.

- 32 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

 

 

PATHEON PHARMACEUTICALS INC.

 

 

 

 

 

By:

 

/s/ Eric Evans

 

Name:

 

Eric Evans

 

Title:

 

Chief Financial Officer

 

 

 

 

 

RAPTOR THERAPEUTICS, INC.

 

 

 

 

 

By:

 

/s/ Thomas E. Daley

 

Name:

 

Thomas E. Daley

 

Title:

 

President

 

 

- 33 -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

[…***…]

 

 

 

 

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE B

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE

[…***…]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE C

ANNUAL STABILITY TESTING

[…***…]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE D

[…***…]

 

 

 

 

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE E

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner

1.Appointment of Expert. Within […***…] after a party requests under Section
12.2 that an expert be appointed to resolve a Technical Dispute, the parties
will jointly appoint a mutually acceptable expert with experience and expertise
in the subject matter of the dispute. If the parties are unable to so agree
within the […***…] period, or in the event of disclosure of a conflict by an
expert under Paragraph 2 hereof which results in the parties not confirming the
appointment of the expert, then an expert (willing to act in that capacity
hereunder) will be appointed by an experienced arbitrator on the roster of the
American Arbitration Association

2.Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

3.Not Arbitrator. No expert will be deemed to be an arbitrator and the
provisions of the American Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert’s determination or the procedure by which the expert
reaches his determination under this Schedule E.

4.Procedure. Where an expert is appointed

 

(a)

Timing. The expert will be so appointed on condition that (i) he promptly fixes
a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within
[…***…] (or another other date as the parties and the expert may agree) after
receipt of all information requested by him under Paragraph 4(b) hereof.

 

(b)

Disclosure of Evidence. The parties undertake one to the other to give to any
expert all the evidence and information within their respective possession or
control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within
[…***…] of a written request from the relevant expert to do so.

 

(c)

Advisors. Each party may appoint any counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the parties will co-operate and seek
to narrow and limit the issues to be determined.

 

(d)

Appointment of New Expert. If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,


***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

a new expert may (at the request of either party) be appointed and the
appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue between the parties save this if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then this decision will have effect and the proposed appointment of
the new expert will be withdrawn.

 

(e)

Final and Binding. The determination of the expert will, except for fraud or
manifest error be final and binding upon the parties.

 

(f)

Costs. Each party will bear its own costs for any matter referred to an expert
hereunder and, in the absence of express provision in the Agreement to the
contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Schedule E)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

 

- 2 -

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE F

COMMERCIAL QUALITY AGREEMENT

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE G (Reserved)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE H

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

[…***…]

 

 

 

 

 

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE I

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL ANNUAL YIELD

[…***…]

 

 

 

 

 

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

Standard Form (PPI, April 2, 2010)

 

SCHEDULE J (Reserved)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Amendment to Manufacturing Services Agreement

between Patheon Pharmaceuticals Inc., and Raptor Therapeutics, Inc.

Background: Patheon Pharmaceuticals Inc., (“Patheon”) and Raptor Therapeutics,
Inc., (“Raptor”) entered into a Manufacturing Services Agreement dated November
15, 2010 (the “Agreement”).  Patheon and Raptor wish to amend the Agreement to
revise Schedule B.

NOW THEREFORE in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties agree to amend the Agreement as
follows:

1.

Amendment to Agreement:

Schedule B to the Agreement is deleted in its entirety and is replaced with a
new Schedule B as attached to this Amendment.

2.

No Other Modifications.  The “Background” section of this document is
incorporated into the Amendment.  Except as modified by this Amendment, the
terms and conditions of the Agreement remain unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized representatives, effective as of April 5, 2012.

 

RAPTOR THERAPEUTICS, INC.

 

PATHEON PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Daley

 

By:

 

/s/ Francis P. McCune

Name:

 

Thomas E. Daley

 

Name:

 

Francis P. McCune

Title:

 

President

 

Title:

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

APPROVED BY LEGAL

 

 

 

 

 

 

 

 

 

 

 

 

 

FPM     4-13-12

 

 

 

 

 

 

Initials  Date

 

1

--------------------------------------------------------------------------------

 

SCHEDULE B

(as revised by the Amendment to the Agreement effective April 5, 2012)

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE

[…***…]

 

 

 

 

 

 

***Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

Second Amendment to Manufacturing Services Agreement

between Patheon Pharmaceuticals Inc., and Raptor Pharmaceuticals Inc.

Background: Patheon Pharmaceuticals Inc., (“Patheon”) and Raptor Pharmaceuticals
Inc., (formerly known as Raptor Therapeutics, Inc.), (“Raptor”) entered into a
Manufacturing Services Agreement dated November 15, 2010, as amended on April 5,
2012 (the “Agreement”). Patheon and Raptor wish to further amend the Agreement
to add Raptor Pharmaceuticals Europe B.V., a wholly owned subsidiary of RPTP
European Holdings C.V. (a wholly-owned subsidiary of Raptor) as an additional
party to the Agreement and to update the Pricing in Schedule B.

NOW THEREFORE in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree to amend the Agreement as
follows:

1.

Second Amendment to Agreement:

(a) Raptor Pharmaceuticals Europe B.V. located at Naritaweg 165,
Telestone-Teleport, 1043 BW Amsterdam, the Netherlands, is hereby added as a
party to the Agreement and will thereupon have all the rights and obligations of
the “Client” thereunder. All references to “Client” in the Agreement shall refer
to Raptor and/or Raptor Pharmaceuticals Europe B.V., as applicable.

(b) Schedule B to the Agreement is deleted in its entirety and is replaced in
its entirety with the Schedule B attached to this Second Amendment.

2.

No Other Modifications. The “Background” section of this document is
incorporated into this Second Amendment. Except as expressly amended by this
Second Amendment, the terms and conditions of the Agreement shall remain in full
force and effect.

3.

Counterparts. This Second Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

[Signature page to follow]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed by their authorized representatives, effective as of June 21, 2013.

 

RAPTOR PHARIVI ACEUTICALS INC.

 

PATHEON PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

 

/s/ Julie Smith

 

By:

 

/s/ Francis P. McCune

Name:

 

Julie Smith

 

Name:

 

Francis P. McCune

Title:

 

EVP Strategy & COO

 

Title:

 

Secretary

 

 

 

 

 

 

 

RAPTOR PHARMACEUTICALS EUROPE B.V.

 

APPROVED BY LEGAL

 

 

 

 

 

 

 

By:

 

/s/ Kim R. Tsuchimoto

 

 

 

FPM     4-13-12

Name:

 

Kim R. Tsuchimoto

 

 

 

Initials  Date

Title:

 

Director A

 

 

 

 

 

 

 

 

 

 

 

RAPTOR PHARMACEUTICALS EUROPE B.V.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Henk Doude van Troostwijk

 

 

 

 

Name:

 

Henk Doude van Troostwijk

 

 

 

 

Title:

 

Director B

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

(as revised by the Second Amendment to the Agreement effective June 21, 2013)

MINIMUM ORDERING QUANTITY AND PRICE

[…***…]

 

***Confidential Treatment Requested